         Case 3:19-cr-00239-AWT Document 60 Filed 02/23/21 Page 1 of 20




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                            :          Case No: 3:19CR239 (AWT)
                                                    :
               v.                                   :
                                                    :
ONIEL WILKS                                                    February 22, 2021

                            MOTION FOR CURCIO HEARING
                    TO CONSIDER POTENTIAL CONFLICT OF INTEREST

       The government moves for a hearing pursuant to United States v. Curcio, 680 F.2d 881

(2d Cir. 1982), and its progeny, so that the Court may consider a potential conflict of interest

arising from the representation by defense counsel of a potential government witness in this case

who is also a defendant in a related case before this Court (United States v. Louie McDowell, et

al., 3:18cr290 (AWT)). The United States is not seeking to disqualify counsel, so long as

appropriate waivers can be obtained from both the defendant and the potential witness. Rather,

the United States believes that sufficient grounds exist for the Court to conduct an inquiry on the

record of both the defendant and the potential witness, with independent counsel available to

advise defendant Wilks regarding the conflict. The witness, Louie McDowell, is currently

represented by appointed counsel in his case before this Court and could be advised by his

attorney regarding any potential conflict. To the extent they will both waive the potential

conflict, the Court could elicit the waivers with a thorough canvas, on the record, of both the

defendant and the potential witness. The government respectfully requests that the hearing be

held and any question regarding the defendant=s representation be resolved sooner rather than

later, so that the parties may continue to discuss whether a resolution short of trial is possible. In

connection with this motion, the government represents as follows:
         Case 3:19-cr-00239-AWT Document 60 Filed 02/23/21 Page 2 of 20




I. FACTUAL BACKGROUND

       On July 29, 2019, the government filed a sealed complaint, charging the defendant, Oniel

Wilks, with various federal crimes. On August 5, 2019, Wilks was arrested in the Central District

of California on the warrant related to that complaint and was eventually transported to this

District to be presented. He was presented before Magistrate Judge Donna Martinez on

September 19, 2019 and was ordered detained pre-trial. Attorney Richard Cramer represented the

defendant at his presentment. A federal grand jury returned an indictment against Wilks on

September 25, 2019, and he was arraigned before Magistrate Judge William Garfinkel on

October 10, 2019. Attorney Aaron Romano entered his appearance on behalf of the defendant at

the October 10th arraignment. He was retained by defendant Wilks.

       The government provided discovery, and the defendant moved to continue jury selection

to allow time to review discovery and discuss the evidence with the defendant. In early March

2020, the COVID-19 pandemic began in earnest, leading the Court to continue jury selection

further. The defendant filed a motion for release from pre-trial detention, and the Court held a

hearing on that motion. In both its written opposition, and in its oral presentation before the

Court, the government outlined the defendant’s extensive involvement in drug trafficking and

money laundering operations, including actions in California and his involvement with Louie

McDowell.

       Louie McDowell had been arrested on November 6, 2018, several months before

defendant Wilks, on a criminal complaint charging him with a narcotics conspiracy. He was

indicted originally on November 14, 2018, and was then charged in a series of superseding

indictments there/after. McDowell elected to plead guilty and executed a plea agreement before


                                                 2
         Case 3:19-cr-00239-AWT Document 60 Filed 02/23/21 Page 3 of 20




Magistrate Judge Robert Richardson on December 16, 2019, and this Court accepted the

magistrate’s findings and entered his change of plea on December 19, 2019. Defendant

McDowell was disclosed as a potential government witness in the case against his co-defendants.

That case ultimately resolved by way of plea as to every defendant charged.

       Attorney Bethany Phillips was appointed to represent McDowell on the day of his arrest

in November of 2018 and has continued to represent him in his case before this Court to the

present day.

       In addition to the charges currently pending against defendant Wilks, the government in

this District has been conducting an investigation into his drug trafficking and money laundering.

Further, the defendant has been investigated for drug trafficking in a number jurisdictions – state

and federal – in California. Indeed, he was arrested in California in April of 2019 after being

found in possession of several kilograms of narcotics. Counsel for defendant Wilks and the

government have been in discussion for some time about a potential global resolution of the

defendant’s cases short of trial. The government sent a proposed plea agreement to defense

counsel on November 19, 2020; the agreement would resolve the charges pending currently here,

as well as narcotics charges that are pending or would otherwise be brought in this District and in

jurisdictions in California. The parties, including defendant Wilks, met most recently on

February 17, 2021 to discuss the potential resolution. Thereafter, Attorney Romano told

government counsel that he had previously had some contact with Louie McDowell. As

government counsel understands it, early in the prosecution of McDowell, his family contacted

Attorney Romano about the possibility of his representing him. He met with McDowell,

reviewed the charging documents, and gave him a preliminary assessment of his potential


                                                 3
           Case 3:19-cr-00239-AWT Document 60 Filed 02/23/21 Page 4 of 20




sentencing exposure. Attorney Romano did not end up representing McDowell, who has

continued to be represented without interruption by Attorney Phillips.

          As noted above, Louie McDowell was disclosed as a potential government witness in his

case, 3:18cr290. The government has also informed counsel for defendant Wilks that McDowell

is a potential witness in the case currently pending against him, with charges related to

immigration violations, passport fraud, and aggravated identity theft, and in addition would be a

potential witness as to drug and money laundering charges that will be brought by way of

superseding indictment or an information.

II.       APPLICABLE LAW

          A. General Principles

          AIn all criminal prosecutions, the accused shall enjoy the right . . . to have Assistance of

Counsel for his defense.@ U.S. Const. amend. VI. The right to an attorney includes both the right

to counsel of one=s own choosing, Wheat v. United States, 486 U.S. 153, 159 (1988) and the right

to an attorney unimpaired by conflicts of interest. Mickens v. Taylor, 535 U.S. 162 (2002);

United States v. Perez, 325 F.3d 115, 125 (2d Cir. 2003); United States v. Schwarz, 283 F.3d 76,

90 (2d Cir. 2002); United States v. Curcio, 680 F.2d 881, 885 (2d Cir. 1982); see also United

States v. Pizzonia, 415 F. Supp. 2d 168, 175-76 (E.D.N.Y. 2006). AWhen a defendant seeks to be

represented by an attorney with divided loyalties, these rights collide.@ Pizzonia, 415 F. Supp. 2d

at 176.

          AThere are many situations in which a district court can determine that disqualification of

counsel is necessary. The most typical is where the district court finds a potential or actual

conflict in the chosen attorney=s representation of the accused, either in a multiple representation


                                                    4
         Case 3:19-cr-00239-AWT Document 60 Filed 02/23/21 Page 5 of 20




situation . . . or because of counsel=s prior representation of a witness . . . .@). United States v.

Locasio, 6 F.3d 924, 931 (2d Cir. 1993) (emphasis added). AA serious problem arises when

>there is a substantial risk that the lawyer=s representation of the client would be materially and

adversely affected by . . . the lawyer=s duties to another current client, a former client, or a third

person.=@ Pizzonia, 415 F. Supp. 2d at 176 (quoting Restatement (Third) of the Law Governing

Lawyers ' 121 (2000)).

        A conflict can either be a potential or actual one. An actual conflict arises when the

attorney=s and the defendant=s interests Adiverge with respect to a material factual or legal issue

or a course of action, or when the attorney=s representation of the defendant is impaired by

loyalty owed to a prior client.@ Jones, 381 F.3d at 119. A potential conflict arises if Athe interests

of the defendant could place the attorney under inconsistent duties in the future.@ Id.

        AOnce a court is apprised of the possibility of a problem, it must determine whether the

defendant can waive the right to a conflict-free attorney.@ Pizzonia, 415 F. Supp. 2d at 176

(citing Perez, 325 F.3d at 125; United States v. Levy, 25 F.3d 146, 153 (2d Cir. 1994); United

States v. Jones, 381 F.3d 114, 119 (2d Cir. 2004)). AIf counsel suffers from only a potential

conflict or an insignificant actual conflict, [the] defendant may waive the right to conflict-free

counsel.@ Pizzonia, 415 F. Supp. 2d at 176 (citing Perez, 325 F.3d at 125; Levy, 25 F.3d at 153).

        The court, however, retains discretion to reject a waiver in order to protect the integrity of

the judicial proceedings and the public=s interest in ensuring a just verdict. Perez, 325 F.3d at

125; United States v. Locasio, 6 F.3d 924, 931 (2d Cir. 1993); Pizzonia, 415 F. Supp. 2d at 177.

AFederal courts have an independent interest in ensuring that criminal trials are conducted within

the ethical standards of the profession and that legal proceedings appear fair to all observe them.@


                                                   5
         Case 3:19-cr-00239-AWT Document 60 Filed 02/23/21 Page 6 of 20




Wheat, 486 U.S. at 160. AThis rule supports a >legitimate wish= that the court=s >judgments

remain intact on appeal.=@ Pizzonia, 415 F. Supp. 2d at 177 (quoting Wheat, 486 U.S. at 161).

        Because Athe likelihood and dimensions of nascent conflicts of interest are notoriously

hard to predict@ in the pre-trial context, district courts have Asubstantial latitude@ in refusing or

accepting waivers. Pizzonia, 415 F. Supp. 2d at 177 (quoting Wheat, 486 U.S. at 162-63).

        B. Defense Counsel=s Prior Representation of a Government Witness

        AAn attorney=s former representation of a government witness on a substantially related

matter can create the potential for serious conflict of interest warranting disqualification since the

attorney may be limited in impeaching the former client or attacking his credibility on

summation without becoming an unsworn witness.@ Pizzonia, 415 F. Supp. 2d at 177 (citing Ciak

v. United States, 59 F.3d 296, 304-05 (2d Cir. 1995), abrogated on other grounds by Mickens v.

Taylor, 535 U.S. 162 (2002); United States v. Iorizzo, 786 F.2d 52, 57 (2d Cir. 1986)). AAbsent a

waiver from the former client, the attorney may not inquire into privileged matters; this

restriction may impair his ability to cross-examine the witness fully.@ Pizzonia, 415 F. Supp. 2d

at 177 (citing United States v. Malpiedi, 62 F.3d 465, 469 (2d Cir. 1995); Ciak, 59 F.3d at 305;

United States v. James, 708 F.2d 40, 45-46 (2d Cir. 1983)); see also United States v. Lussier, 71

F.3d 456 (2d Cir. 1995) (when a defense attorney is placed in a position where he may have to

cross-examine a former client who is a witness against his current client, Aa conflict of interest

may exist; absent a waiver from the former client, the attorney cannot inquire into privileged

matters.@).

        A matter is substantially related to an earlier matter if:

        (1) the current matter involves the work the lawyer performed for the former client;


                                                   6
         Case 3:19-cr-00239-AWT Document 60 Filed 02/23/21 Page 7 of 20




       or

       (2) there is a substantial risk that representation of the present client will involve
       the use of information acquired in the course of representing the former client,
       unless that information has become generally known.

Pizzonia, 415 F. Supp. 2d at 177 (quoting Restatement (Third) of the Law Governing Lawyers '

132 (2000)).

       An attorney is barred from making an argument or cross-examining a former client in a

way that could affect the client adversely in a present proceeding. Pizzonia, 415 F. Supp. 2d at

177 (citing United States v. Rahman, 861 F. Supp. 266, 277 (S.D.N.Y. 1994) (disqualifying firm

that had previously represented four co-defendants who might possibly testify at trial)).

       AA serious conflict warranting disqualification may arise if the attorney is >potentially in a

position to use privileged information obtained during prior representation of the former client.@

Pizzonia, 415 F. Supp. 2d at 178 (quoting United States v. Cunningham, 672 F.2d 1064, 1072

(2d Cir. 1982)); see also Belmontes v. Brown, 414 F.3d 1094, 1118 (9th Cir. 2005) (AConflicts of

interest based on successive representation may arise if the current and former cases are

substantially related, if the attorney reveals privileged communications of the former client, or if

the attorney otherwise divides his loyalties.@). A[T]he duties of loyalty and confidentiality remain

in force [even] after the attorney-client relationship has ended.@ Pizzonia, 415 F. Supp. 2d at 181

(citing Yannotti, 358 F. Supp. 2d 289, 295 (S.D.N.Y. 2004)).

       The potential for A[c]ross examination of a former client will not always lead to

disqualification,@ however. Pizzonia, 415 F. Supp. 2d at 178. AThe specific tasks in which a

lawyer was engaged might make the access to confidential information insignificant. The lawyer

bears the burden of persuasion as to that issue and as to the absence of opportunity to acquire


                                                 7
         Case 3:19-cr-00239-AWT Document 60 Filed 02/23/21 Page 8 of 20




confidential information. When such a burden has been met, the lawyer is not precluded from

proceeding adversely to the former client.@ Id. (quoting Restatement (Third) of the Law

Governing Lawyers ' 132 cmt. h (2000)).

       AThe majority of cases that have found a conflict of interest arising from prior

representation of a witness involve substantially related representations, where the danger of

divided loyalties or revealing client confidences is at a maximum.@ Id. (citing Malpiedi, 62 F.3d

at 467 (counsel represented a government witness during the grand jury proceedings in the same

case); Ciak, 59 F.3d at 304 (in criminal prosecution, counsel sought to impeach a key

government witness who was a former client in a forfeiture case stemming from the same

prosecution); James, 708 F.2d at 43 (counsel=s former representation of alleged head of narcotics

organization was substantially related to representation of defendants where the defense=s theory

of entrapment was likely to elicit facts about defendants= relationship with the former client);

United States v. Moscony, 927 F.2d 742, 747 (3d Cir. 1991) (counsel represented three

government witnesses during the grand jury investigation in the same case); U.S. v. Falzone, 766

F.Supp. 1265, 1275 (W.D.N.Y. 1991) (counsel=s former eleven-year-long representation of

government witness was substantially related to representation of defendant where it was

possible that the witness acquired information about defendants= loan-sharking enterprise during

his own criminal activity). But see United States, ex rel. Stewart, on Behalf of Tineo v. Kelly,

870 F.2d 854, 857 (2d Cir. 1989) (trial court had discretion to reject defendant=s waiver when

defense counsel had previously represented key government witness in unrelated matter);

Falzone at 1275 (expressing doubt that substantial relationship is required)).

       ALimited representation of a government witness unrelated to representation of the


                                                 8
         Case 3:19-cr-00239-AWT Document 60 Filed 02/23/21 Page 9 of 20




defendant is not likely to present a disabling conflict.@ Pizzonia, 415 F. Supp. 2d at 178 (citing

United States v. Paone, 782 F.2d 386, 393 (2d Cir. 1986) (holding that defendant was not denied

effective assistance of counsel because the district court refused to disqualify his counsel who,

ten years prior to trial, aided a government witness in applying for bail on unrelated charges)).

       ASince >only the client and the attorney know what confidential communications

occurred,= the view of the former client is an important factor in deciding whether

disqualification is necessary.@ Pizzonia, 415 F. Supp. 2d at 179 (quoting James, 708 F.2d at 46);

see also Malpiedi, 62 F.3d at 467-68 (counsel prohibited by lower court from cross-examining a

government witness who believed counsel was her lawyer during grand jury proceeding, even if

counsel believed he was never her lawyer).

       Absent institutional interests in the integrity of judicial proceedings, and subject to the

attorney-client privilege of the former client, a defendant may waive an attorney=s conflict arising

from prior representation of a trial witness. Pizzonia, 415 F. Supp. 2d at 179 (citing Perez, 325

F.3d at 127; Lussier, 71 F.3d at 462).

       The Second Circuit has specifically addressed the question of defense counsel=s prior

representation of a government witness on several occasions. Those cases Asupport allowing

waiver of the conflict that arises when an attorney must cross-examine a former client in order to

effectively represent a current client.@ United States v. Oberoi, 331 F.3d 44, 50 (2d Cir. 2003)

(emphasis added).




                                                 9
        Case 3:19-cr-00239-AWT Document 60 Filed 02/23/21 Page 10 of 20




       In United States v. Lussier, 71 F.3d 456 (2d Cir. 1995), the Second Circuit affirmed a

criminal conviction despite a claim of actual conflict of interest based on defense counsel=s prior

representation of a government witness and current representation of the defendant, Lussier. The

witness waived attorney-client privilege and acknowledged that he knew defense counsel could

cross-examine him. Id. at 460; see also Oberoi, 331 F.3d at 50 (discussing Lussier). And, Lussier

waived any conflict of interest. Id. The Second Circuit agreed with the district court=s conclusion

that Athe primary area of conflict B [defense counsel=s] potential inability to cross-examine [the

witness] fully at trial B was significantly diminished by this waiver.@ Id. at 462. The Second

Circuit held that A[b]ecause there existed only a potential for a non-severe conflict, a valid waiver

could be made.@ Id. AIn light of Lussier's sophistication, [the Second Circuit] found his

in-court waiver sufficient despite the district court=s failure to appoint independent counsel to

advise him concerning his choices.@ Oberoi, 331 F. 3d at 50 (citing Lussier, 71 F.3d at 463).

AFinally, because the former client=s testimony did not hurt Lussier, [the Second Circuit]

concluded >that, even if the waiver were somehow flawed, Lussier suffered no prejudice from

[defense counsel=s] purportedly deficient cross-examination of [the former client].=@ Oberoi,

331 F. 3d at 50 (citing Lussier, 71 F.3d at 464).

       In United States v. Leslie, 103 F.3d 1093 (2d Cir. 1997), the Second Circuit Aconsidered

the conflict issue in the context of defense counsel=s prior representation of a potential witness

who ultimately did not testify.@ Oberoi, 331 F.3d at 50 (discussing Leslie). AThe former client=s

new counsel represented to the district court that his client was willing to waive any conflict.@

Oberoi, 331 F.3d at 50 (citing Leslie, 103 F.3d at 1097). AHowever, the district court did not

question the former client or make a Curcio inquiry of the current client.@ Id. The Second


                                                 10
        Case 3:19-cr-00239-AWT Document 60 Filed 02/23/21 Page 11 of 20




Circuit affirmed the conviction, Afinding that the district court conducted a sufficient inquiry and

>correctly concluded that [the former client=s] waiver obviated the need for a Curcio hearing.=@

Oberoi, 331 F.3d at 50 (citing Leslie, 103 F.3d at 1098). Alternatively, the Second Circuit Aheld

that even if defense counsel had a conflict of interest, it was >at best, only a potential conflict,=

requiring Leslie to show prejudice, which he could not do because the former client never

testified.@ Oberoi, 331 F.3d at 50 (citing Leslie, 103 F.3d at 1099).

        In United States v. Oberoi, 331 F.3d 44 (2d Cir. 2003) the Second Circuit considered an

interlocutory appeal of a district court=s order denying a motion to withdraw by a defense

attorney who Asincerely and reasonably believe[d] prior representation of a witness w[ould]

prevent [him] from effectively representing [his] current client.@ Oberoi, 331 F.3d at 45. In

Oberoi, the Federal Public Defender=s Office for the Western District of New York moved to

withdraw as counsel for the defendant when the Defender learned that Aa long-term and current

client of the office would testify@ against the defendant. Id. at 45. The district court denied the

motion after the witness consented to the use of his confidences and secrets by the Defender

during cross-examination. The Defender appealed the district court=s order on the grounds that

the Defender believed that he risked violating the New York Code of Professional Responsibility

despite the witness=s consent to use of his confidences and secrets and that the Defender would

continue to have Adivided loyalties.@ Id. at 47. The Second Circuit held that Aif forcing an

attorney to continue representation will cause a violation of the Code of Professional

Responsibility and possibly subject the attorney to sanctions, it will be an abuse of discretion not

to grant the motion to withdraw.@ Id. at 47B48. After canvassing the relevant authorities on the

issue of the potential ethical violation, the court concluded that the Defender probably could


                                                  11
          Case 3:19-cr-00239-AWT Document 60 Filed 02/23/21 Page 12 of 20




have proceeded with the representation, particularly in view of the waiver of any confidences or

secrets by the witness. Id. at 49. Nevertheless, the court concluded that the Defender=s stricter

interpretation of the ethical rules was not an unreasonable interpretation and observed that Aan

attorney who expresses ethical reservations about cross-examining a former client using his

secrets and confidences, even with client consent, acts in the highest tradition of the profession.@

Id. at 51. The Second Circuit commented that A[t]he combined circumstances in this case B the

Defender=s sincere and not unreasonable belief that [he] could not adequately represent Oberoi

given [his] continued duty of loyalty to [the former client/government witness]; the significant

possibility that effective representation of Oberoi would require the Defender to cross-examine

[the former client/government witness] in a way that might harm [the former client/government

witness] . . . the lack of circumstances suggesting tactical abuse; and the district court=s failure to

question Oberoi concerning his willingness to waive the conflict B created a substantial danger

that the proceedings in both cases would not >appear fair to all who observe them.=@ Oberoi, 331

F.3d at 52. Accordingly, the Second Circuit vacated the district court=s denial of the Defender=s

motion to withdraw and remanded for appointment of new defense counsel. Id.

       In short, Oberoi stands for the proposition that a district court should not force a defense

attorney to continue to represent a defendant, over the defense attorney=s objection, and where

the defense attorney reasonably believes that cross-examining a former client raises ethical and

professional responsibility concerns. As a practical matter, Oberoi suggests that, in addition to a

thorough canvas and waiver from both the former and current client, the Court should also

canvas defense counsel to ensure that he does not have the concerns held by defense counsel in

Oberoi.


                                                  12
        Case 3:19-cr-00239-AWT Document 60 Filed 02/23/21 Page 13 of 20




        C.      The District Court=s Duty of Inquiry and to
                Determine Whether Conflicts Are Waiveable

        The Second Circuit has comprehensively set forth Atwo distinct obligations@ of a trial

court in conflict-of-interest situations. See United States v. Rogers, 209 F.3d 139, 143 (2d Cir.

2000); Levy, 25 F.3d at 156. First, when the Court Ais sufficiently apprised of even the possibility

of a conflict of interest,@ the court has an Ainquiry@ obligation: to Ainvestigate the facts and details

of the attorney=s interest to determine whether the attorney in fact suffers from an actual conflict,

a potential conflict, or no genuine conflict.@ Id. at 153. Indeed, some courts have held that

A>[w]hen a possible conflict has been entirely ignored, reversal is automatic.=@ Rogers, 209 F.3d

at 143-44 (quoting Levy, 25 F.3d at 153-54). 1

        Second, if it is ascertained that an actual or possible conflict exists, the court then has a

Adisqualification/waiver@ obligation: to determine whether to require disqualification or whether

the conflict may be validly waived by the defendant. Levy, 25 F.3d at 153. The Second Circuit

Aapplies a firm preference for prophylactic inquiry, in which any conflict is identified and either

eliminated or knowingly and voluntarily waived pre-trial.@ Rogers, 209 F.3d at 146; see

Schwarz, 283 F.3d at 95.




        1
          The Supreme Court=s decision in Mickens v. Taylor, 535 U.S. 162 (2002) appears to
overrule the automatic reversal mandated by Rogers and Levy. Rather, now, where a conflict is
established, the defendant has the burden of demonstrating that the conflict actually affected the
adequacy of his representation.


                                                  13
        Case 3:19-cr-00239-AWT Document 60 Filed 02/23/21 Page 14 of 20




III.   THE NATURE AND WAIVEABILITY OF THE CONFLICT IN THIS CASE

       Here, a potential conflict of interest may exist because Attorney Romano currently

represents defendant Wilks, and he was previously consulted about representing Louie

McDowell, a potential witness in the case against Wilks. To the government’s understanding,

Attorney Romano met with McDowell and reviewed the charging documents against him. He

then provided his view of the sentencing exposure McDowell might face if convicted.

Ultimately, McDowell elected not to retain Attorney Romano, and he continued to be

represented by Attorney Bethany Phillips. When defendant Wilks was arrested some time later,

he retained Attorney Romano to represent him. He is aware of his attorney’s prior contact with

McDowell and has no issue with Attorney Romano’s continued representation of him.

       To the extent he provided any personal information confidentially to Attorney Romano

when they met or spoke thereafter, Louie McDowell has a right to have such information remain

confidential. And Wilks has the right to a duty of undivided loyalty, including conflict-free

counsel who is not going to be limited in cross-examining a witness who met with his attorney

formerly about possible representation. See, generally, Oberoi, 331 F.3d 44; see also Lussier, 71

F.3d at 461-62 (possible area of conflict arose because counsel=s Aprior representation of Hill

would prevent counsel from inquiring into privileged matters on cross examination of Hill.@).

To the extent McDowell divulged information to Attorney Romano that would be relevant to any

cross-examination of him, and such information remains privileged, Attorney Romano=s ability

to cross examine McDowell could conceivably be limited.




                                                14
        Case 3:19-cr-00239-AWT Document 60 Filed 02/23/21 Page 15 of 20




        Based on the information currently known to the government, and subject to

understanding the circumstances further following any Curcio hearing, it would appear, under

Second Circuit precedent, that the conflict presented here is a potential and waiveable one B

provided that both Louie McDowell and Oniel Wilks waive any such issues pursuant to the

guidance set forth in such cases as Oberoi, Leslie and Lussier. Absent a waiver from McDowell,

Attorney Romano may not inquire into privileged matters, and may not be able to take positions

adverse to McDowell, and these restrictions may impair his ability to cross-examine the potential

witness fully, to the detriment of his client, defendant Wilks. See, e.g., Pizzonia, 415 F. Supp. 2d

at 177 (citing Malpiedi, 62 F.3d at 469; Ciak, 59 F.3d at 305; James, 708 F.2d at 45-46)). The

Second Circuit has expressly held, however, that a client will not be heard to complain Aof a

conflict of interest premised on his attorney=s prior representation of a government witness if

both the witness and the defendant waive[] any potential conflict.@ Oberoi, 331 F.3d at 50. The

Second Circuit has also noted that Amost authorities hold that an attorney may use the

confidences of a former client to cross-examine that client if both the former and the current

client consent.@ Id. at 49. The Second Circuit has further indicated that its cases Asupport

allowing waiver of the conflict that arises when an attorney must cross-examine a former client

in order to effectively represent a current client.@ Id. at 50.

        In short, based on the government=s present understanding of the facts and circumstances

here, it appears that the conflict at issue may be validly waived B provided that both Wilks and

McDowell knowingly and intelligently waive it.

IV.     WAIVER PROCEDURES

        The government respectfully submits that, under the case law a Curcio hearing is


                                                   15
        Case 3:19-cr-00239-AWT Document 60 Filed 02/23/21 Page 16 of 20




required at which the Court should first make a finding whether the conflict is waiveable. The

court should then ascertain on the record whether the potential government witness, Louie

McDowell, who has his own appointed lawyer who can advise him, can knowingly and

intelligently waive the conflict of interest. See, e.g., Lussier, 71 F.3d at 460 (colloquy of former

client/government witness regarding waiving the attorney-client privilege). The Court should

then ascertain on the record whether the defendant B who should also be represented by separate

and independent counsel for this limited purpose B can knowingly and intelligently waive the

conflict of interest. Levy, 25 F.3d at 153; see also Lussier, 71 F.3d at 460 (canvas of defendant

regarding waiving the potential conflict of interest).

       A defendant=s waiver is knowing and intelligent when a defendant shows that he

understands the various risks and pitfalls, that he has the rational ability to make a decision on

the basis of this information, and that he unequivocally and clearly expresses his choice to be

represented by particular counsel notwithstanding the potential disadvantages. See Williams v.

Meachum, 948 F.2d 863, 866 (2d Cir. 1991); see also Curcio, 680 F.2d at 888 (AIf the defendant

reveals that he is aware of and understands the various risks and pitfalls, and that he has the

rational capacity to make a decision on the basis of this information, and if he states clearly and

unequivocally that he nevertheless chooses to hazard those dangers, we would regard his waiver

as knowing and intelligent.@).

       The Second Circuit has held that, Aeven a defendant=s explicit, in-court waiver of his right

to a non-conflicted lawyer [is] not valid and effective@ if a court Afail[s] to explain adequately the

ramifications of the attorney=s conflicts@ and to Aprovide the defendant with time to reflect on his

decision@ to continue with a conflicted counsel. Levy, 25 F.3d at 158.


                                                 16
         Case 3:19-cr-00239-AWT Document 60 Filed 02/23/21 Page 17 of 20




        The Court itself plays the Acentral role in apprising a defendant of his lawyer=s conflicts

in order to obtain an effective waiver.@ Id. at 158. It is not enough to rely solely on the parties=

out-of-court certifications of waiver or the assurances of defense counsel that he or she has

advised the client of possible conflicts. To the contrary, A[t]he first task of the trial court is to

alert the defendant[] to the substance of the dangers of representation by an attorney having

divided loyalties in as much detail as the court=s experience and its knowledge of the case will

permit.@ Curcio, 680 F.2d at 888. A trial court is thus Aobligated at the very least to engage [the

defendant] personally in a colloquy to determine if [the defendant is] willing to waive [the] right

to a conflict-free lawyer.@ Levy, 25 F.3d at 155. In particular, the court should:

        (1) advise[ ] the defendant of his right to representation by an attorney who has no
        conflict of interest, (2) instruct[ ] the defendant as to the dangers arising from
        particular conflicts, (3) permit[ ] the defendant to confer with his chosen counsel,
        (4) encourage[ ] the defendant to seek advice from independent counsel, (5) allow[
        ] a reasonable time for the defendant to make a decision, and (6) determine[ ],
        preferably by means of questions that are likely to be answered in narrative form,
        whether the defendant understands the risk of representation by his present counsel
        and freely chooses to run them. The ultimate goal of these procedures is to permit
        the court to determine whether the defendant=s waiver of his right to conflict-free
        counsel is knowing and intelligent.




                                                   17
        Case 3:19-cr-00239-AWT Document 60 Filed 02/23/21 Page 18 of 20




Perez, 325 F.3d at 119 (citing Curcio, 680 F.2d at 888-90); see also Levy, 25 F.3d at 153, n.4

(identifying similar procedures to be followed); United States v. Rodriguez, 968 F.2d 130, 138

(2d Cir. 1992) (same); Lussier, 71 F. 3d at 462 (the court=s canvas should be done in Athe

preferred narrative form@); Curcio, 680 F.2d at 889 (noting that questions designed to elicit a

narrative response are preferable to questions designed to elicit Ayes@ or Ano@ answers).

       As noted above, cases such as Oberoi and Lussier also counsel in favor of providing

those canvassed with the opportunity to discuss the potential conflict with independent counsel,

and suggest that the appointment of independent counsel to advise them concerning their choices

is advisable. See Oberoi, 331 F.3d at 50-51; Lussier, 71 F.3d at 463 (AWe are somewhat troubled

by the court=s failure to inform Lussier that he was entitled to independent counsel to advise on

waiver.@).

       Finally, given the interlocutory appeal and remand in Oberoi where both the former client

and the current defendant waived, but defense counsel understandably remained concerned about

the conflict, it appears advisable to also confirm on the record that, assuming his clients waive,

defense counsel has no reservations as well.




                                                18
         Case 3:19-cr-00239-AWT Document 60 Filed 02/23/21 Page 19 of 20




V.      CONCLUSION

        For the foregoing reasons, the Government respectfully requests the court conduct a

hearing as soon as the Court=s schedule permits to inquire and consider the potential conflict of

interest in this case.



                                             Respectfully submitted,

                                             JOHN H. DURHAM
                                             UNITED STATES ATTORNEY


                                             /s/
                                             KAREN L. PECK
                                             ASSISTANT UNITED STATES ATTORNEY
                                             Federal Bar No. ct14959
                                             United States Attorney=s Office
                                             1000 Lafayette Boulevard, 10th Floor
                                             Bridgeport, Connecticut 06604
                                             (203) 696-3000/(203) 579-5575 (fax)
                                             Karen.Peck@usdoj.gov




                                                19
        Case 3:19-cr-00239-AWT Document 60 Filed 02/23/21 Page 20 of 20




                                  CERTIFICATE OF SERVICE

       I hereby certify that on February 23, 2021, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties, including defense counsel identified below, by

operation of the court's electronic filing system or by mail to anyone unable to accept electronic

filing as indicated on the Notice of Electronic Filing. Parties may access this filing through the

court's CM/ECF System.




                                                 /s/
                                              KAREN L. PECK
                                              ASSISTANT UNITED STATES ATTORNEY




                                                 20
